Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or no obviousness.
1. Claim(s) 1-3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Philip (WO-2017032668A1) in view of Le Blanc (US20170094381).

As to Claim 1, Philip teaches an outer case (container for consumer goods with sliding collar, abstract)  the outer case comprising: a base (box portion 14, Figure 1); a lid (lid portion 18) pivotably attached to the base (first hinge line 46 and second hinge line 48) and rotatable between a fully lid position and a closed lid position ( lid is pivoted from  the closed position and the open position. See at least page 5 lines 26-38). Philip further teaches a collar slidable along the base in a direction away from the lid from a first collar position to a second collar position, (collar portion 16 slidable between a lowered position in which the collar portion 16 abuts the box portion 14 and a raised position in which the collar portion 16 is spaced apart from the box portion 14. See at least abstract, Figures 1 and 7 and page 15 lines 12-20, and further teaches as the collar portion 16 slides upward from the lowered position to the raised position,
as shown in the sequence of drawings in Figures 3 to 7, the lid portion 18 is automatically pivoted from the closed position to the open position. See at least page 15 lines 35-37; wherein the collar prevents the lid from opening to the fully open lid position when the lid is in the closed lid position and the collar is in the first collar position, and wherein the collar allows the lid to open to the fully open lid position when the collar is in the second collar position, Philip teaches on page 16 lines 1-15, to translate the sliding motion of the collar portion 16 into a pivoting motion of the lid portion 18, the first hinge line 46 is spaced in the height direction from the second and third hinge lines 48, 50. To accommodate this spacing as the lid portion rotates about the first, second and third hinge lines, the upper portion of the box portion back wall 24 is flexible and forms a spring  portion 52. As shown in Figure 3, the box portion back wall 24 lies in a plane when the lid portion 18 and the collar portion 16 are in their respective closed and lowered positions. As shown in Figures 4, 5 and 6, the spring portion 52 pivots out of the plane when the lid portion 18 pivots between the opened and closed positions. Pivoting of the spring portion 52 out of the plane stores energy in the spring portion that may subsequently be released to assist in the movement of the lid portion 18 between the open and closed positions. For example, the first hinge line 46 may be spaced apart in the height direction from the second and third hinge lines 48, 50 so that an unstable position is created between the open and closed positions, as shown in Figure 5. See at least page 16, lines 1-15. Phillip does not explicitly teach the outer case is used for covering a handheld electronic device or handheld electronic device case. However, outer cases for electronic devices having various designs and shape is well-known in the art. Le Blanc in related field (case for listening devices) teaches on [0194] teaches 
case 2200 can have a closed position, illustrated in FIG. 22A where a housing 2205 is covered by a lid 2210 that is pivotally coupled to the housing. Case 2200 can also have an open position, illustrated in FIG. 22D where lid 2210 is pivotally displaced from housing 2205. A spring actuated over center mechanism 2220 is shown in more detail in the expanded view in FIG. 22A. Lid 2210 includes an extension 2225 attached to the lid and disposed on an opposite side of pivotable joint 2230 from the lid. That is, when lid 2210 rotates about pivotable joint 2230, extension 2225 also rotates about the pivotable joint. Extension 2225 has a rounded distal end 2226 that is in contact with a spring-loaded arm 2235 such that the lid resists rotating from the open position to the closed position until the lid is moved past an over center position (illustrated in FIG. 22C) when the lid is then impelled to the closed position (illustrated in FIG. 22D).It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to use the structural design of the case as taught by Philip as a cover for electronic devices to securing hold the electronic devices and that facilitates opening and closing of the container securely. 

As to Claim 2, Philip in view of LeBlanc teaches the limitations of Claim 1, and wherein a rotation of the lid away from the base is approximately proportional to the movement of the collar away from the lid, Philip teaches on page 16 lines 1-15,  to translate the sliding motion of the collar portion 16 into a pivoting motion of the lid portion 18, the first hinge line 46 is spaced in the height direction from the second and third hinge lines 48, 50. To accommodate this spacing as the lid portion rotates about the first, second and third hinge lines, the upper portion of the box portion back wall 24 is flexible and forms a spring  portion 52. See Figures 1-7).As seen on Figures 3-7 the rotation of lid 18 away from base 14 is proportional to the sliding motion of collar portion 16 in the raised position. 

As to Claim 3, Philip in view of LeBlanc teaches the limitations of Claim 1, and the outer case further comprising a flexible panel wherein the lid is attached to the collar via the flexible panel, the upper portion of the box portion back wall 24 is flexible and forms a spring portion 52. See Figures 1-7 and as shown in Figures 4, 5 and 6, the spring portion 52 pivots out of the plane when the lid portion 18 pivots between the opened and closed positions. Pivoting of the spring portion 52 out of the plane stores energy in the spring portion that may subsequently be released to assist in the movement of the lid portion 18 between the open and closed positions. See at least page 16, lines 1-15.

As to Claim 19, Philip teaches an outer case (container for consumer goods with sliding collar, abstract) the outer case comprising: a base (box portion 14, Figure 1); a lid (lid portion 18) rotatable between a fully lid position and a closed lid position (lid is pivoted from the closed position and the open position. See at least page 5 lines 26-38). Philip further teaches a collar attached to the base and the lid such that the lid is pivotable about a pivot axis relative to the base, (collar portion 16 slidable between a lowered position in which the collar portion 16 abuts the box portion 14 and a raised position in which the collar portion 16 is spaced apart from the box portion 14. See at least abstract, Figures 1 and 7 and page 15 lines 12-20, and further teaches as the collar portion 16 slides upward from the lowered position to the raised position,
as shown in the sequence of drawings in Figures 3 to 7, the lid portion 18 is automatically pivoted from the closed position to the open position. See at least page 15 lines 35-37; wherein the collar is moveable in a direction away from the lid from a first collar position to a second collar position such that the lid rotates away from the base during movement of the collar in the direction away from the lid, wherein the collar prevents the lid from opening to the fully open lid position when the lid is in the closed lid position and the collar is in the first collar position, and wherein the collar allows the lid to open to the fully open lid position when the collar is in the second collar position. Philip teaches on page 16 lines 1-15, to translate the sliding motion of the collar portion 16 into a pivoting motion of the lid portion 18, the first hinge line 46 is spaced in the height direction from the second and third hinge lines 48, 50. To accommodate this spacing as the lid portion rotates about the first, second and third hinge lines, the upper portion of the box portion back wall 24 is flexible and forms a spring  portion 52. As shown in Figure 3, the box portion back wall 24 lies in a plane when the lid portion 18 and the collar portion 16 are in their respective closed and lowered positions. As shown in Figures 4, 5 and 6, the spring portion 52 pivots out of the plane when the lid portion 18 pivots between the opened and closed positions. Pivoting of the spring portion 52 out of the plane stores energy in the spring portion that may subsequently be released to assist in the movement of the lid portion 18 between the open and closed positions. For example, the first hinge line 46 may be spaced apart in the height direction from the second and third hinge lines 48, 50 so that an unstable position is created between the open and closed positions, as shown in Figure 5. See at least page 16, lines 1-15. Phillip does not explicitly teach the outer case is used for covering a handheld electronic device or handheld electronic device case. However, outer cases for electronic devices having various designs and shape is well-known in the art. Le Blanc in related field (case for listening devices) teaches on [0194] teaches 
case 2200 can have a closed position, illustrated in FIG. 22A where a housing 2205 is covered by a lid 2210 that is pivotally coupled to the housing. Case 2200 can also have an open position, illustrated in FIG. 22D where lid 2210 is pivotally displaced from housing 2205. A spring actuated over center mechanism 2220 is shown in more detail in the expanded view in FIG. 22A. Lid 2210 includes an extension 2225 attached to the lid and disposed on an opposite side of pivotable joint 2230 from the lid. That is, when lid 2210 rotates about pivotable joint 2230, extension 2225 also rotates about the pivotable joint. Extension 2225 has a rounded distal end 2226 that is in contact with a spring-loaded arm 2235 such that the lid resists rotating from the open position to the closed position until the lid is moved past an over center position (illustrated in FIG. 22C) when the lid is then impelled to the closed position (illustrated in FIG. 22D).It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to use the structural design of the case as taught by Philip as a cover for electronic devices to securing hold the electronic devices and that facilitates opening and closing of the container securely. 
Allowable Subject Matter
1.	Claims 5-11,13-16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

	2.	Claims 21-24 are allowed. The independent claim 21, identifies a uniquely distinct feature of “…a collar slidable along the base from a first collar position to a second collar position; and a collar button attached to and moveable with the collar, the collar button being moveable between a button closed position and a button open position…” The prior arts fail to anticipate or render the independent claim obvious. 
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ingraham (US D775818 S), Armstrong (US D922070 S), Yu (US D907049S)
Wang (US D907048 S) teaches ornamental designs for wearable headphone storage
cases. The prior arts fail to anticipate or render the independent claims obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNITA JOSHI/Primary Examiner, Art Unit 2651